Citation Nr: 1706950	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  14-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim was remanded by the Board in July 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran developed right knee arthritis due to an injury in service.  


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The Board notes that the Veteran's service medical records are not available.  The National Personnel Records Center (NPRC) has indicated that they were destroyed in the fire at that records storage facility in 1973.  The Board is satisfied that the RO has taken all necessary steps to secure service medical records and, given the responses from the NPRC, that additional efforts would be futile.  38 U.S.C.A. § 5103A (b).  In a case such as this, where service medical records are unavailable, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At a May 2016 hearing the Veteran testified that when he was in basic training in 1951 he came down on his right knee and heard it pop and his knee swelled up.  He reported that he went to sick call and that it was diagnosed as a sprained knee.  The Veteran testified that he continued to have right knee problems ever since and that he later found out that his right knee injury was actually a torn cartilage rather than just a sprain.  The Board notes that the Veteran's testimony is found to be credible.

In November 2016 the Veteran underwent a VA examination of the right knee.  The diagnosis was osteoarthritis of the right knee.  The VA examiner opined that the Veteran's current right knee arthritis was unrelated to service.  He stated that knee strain/sprain typically resolves within a short period of time.  He noted that the Veteran's right knee pain started 10 years previously and that aging plays a significant role in causing degenerative changes.  

In December 2016, a private orthopedic surgeon examined the Veteran's right knee.  He noted the Veteran's injured his right knee in 1951 and noted that the Veteran fractured his femur in 1994.  The surgeon noted that the Veteran was very articulate in describing his right knee medical history.  The surgeon indicated that he thought that the Veteran's current right knee problems were related to the Veteran's military service.  

The Board notes that the VA examiner did not discuss the Veteran's report that he continued to have right knee problems ever since the original injury in service.  The Board further notes that the VA examiner was incorrect in stating that the Veteran's right knee pain had only been present for 10 years.  Medical records from a private hospital dated in September 1999, more than 17 years prior to the VA examination, show that the Veteran's right knee was x-rayed due to complaints of knee pain.  The September 1999 x-rays revealed right knee degenerative changes with narrowing of the joint space.  These facts indicate that the VA examiner did not thoroughly consider the complete medical history of the Veteran's right knee.  The Board thus finds the opinion of the private surgeon to be of greater probative value than the opinion of the VA examiner.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Consequently, the Board finds that the evidence of record is at least in equipoise and that service connection for right knee arthritis is warranted.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to service connection for right knee arthritis is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


